                   Case 5:20-cv-00756 Document 1 Filed 06/29/20 Page 1 of 5




                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                          SAN ANTONIO DIVISION

US COST MANAGEMENT PARTNERS,                                     §
Plaintiff                                                        §
                                                                 §
v.                                                               §        CAUSE NO. 5:20-cv-00756
                                                                 §
HI-TEMP, INC.,                                                   §
Defendant                                                        §



                        DEFENDANT HI-TEMP, INC.’S NOTICE OF REMOVAL


           Defendant, Hi-Temp, Inc., hereby removes this lawsuit, which is currently pending in the

216th Judicial District Court of Kerr County, Texas, with cause No. 20239A, to the United States

District Court for the Western District of Texas, San Antonio Division, pursuant to 28 U.S.C. §§

1332(a), 1441, and 1446, on the grounds of diversity of citizenship, and would respectfully show the

Court as follows:

                                                       Background

       1. Plaintiff is a Texas Corporation in the business of providing accounting review services for

           their clients with the aim to identify areas of expenses that can save their clients’ money.1

       2. Defendant is an Alabama Corporation in the business of manufacturing.2 Defendant’s

           primary place of business and the place where it keeps its records is located in Colbert

           County, Alabama, located at 820 Mississippi St., Tuscumbia, Alabama 35674.

       3. Without admitting the validity of a contract Defendant states as follows: Plaintiff claims the

           parties entered into an agreement on or about March 19, 2018.3


1
    See Exhibit A Plaintiff’s Original Petition, “V. Facts” paragraph 6.
2
    See Exhibit A Plaintiff’s Original Petition, “III. Parties” paragraph 4.
                Case 5:20-cv-00756 Document 1 Filed 06/29/20 Page 2 of 5




    4. Plaintiff filed its original petition in Texas State Court on May 7, 2020 styled US COST

         MANAGEMENT PARTNERS, v. HI-TEMP, INC., in which Plaintiff alleges claims for

         breach of Contract, Quantum Meruit, and Suit on a Sworn Account.4

    5. Plaintiff served Defendant with Plaintiff’s Original Petition, Request for Disclosures, First

         Request for Admissions, First set of Interrogatories, and First Request for Production on

         June 3, 2020.5

    6. Plaintiff’s alleged damages include $127,121.896, Attorney’s Fees7, pre and post judgment

         interest, and appellate attorney’s fees, costs, and expenses.8

    7. At the time of the writing of this notice, Defendant has not answered Plaintiff’s suit in State

         Court.

                                             Grounds for Removal

    8. This Court has original jurisdiction of this suit pursuant to 28 U.S.C. §§ 1332(a), 1441 and

         1446 because this suit involves a controversy between citizens of different states, and the

         amount in controversy, exclusive of interest and costs, exceeds $75,000.00.

    A. Parties are Diverse

    9. Plaintiff asserts that it is a Texas Corporation with its principal place of business in Kerr

         County.9 And further, Plaintiff has not plead or alleged citizenship of any state other than

         Texas. Based on the law and evidence, Plaintiff is a citizen of Texas.10



3
  See Exhibit A, Plaintiff’s Original Petition, “V. Facts” paragraph 7.
4
  See Id, “VI. Causes of Action” paragraphs 11-22.
5
  See Exhibit A Plaintiff’s Original Petition and Exhibit B Citation
6
  See Exhibit A Plaintiff’s Original Petition, “V. Facts” paragraph 9.
7
  See Id. “VII. Attorney’s Fees” paragraph 23.
8
  See Id. “X. Prayer”
9
  See Id. “III. Parties” paragraph 3
10
   28 U.S.C. § 1332(c)(1) (“[A] corporation shall be deemed to be a citizen of every State and foreign state by which
it has been incorporated and of the State of foreign state where it has its principal place of business…”) and, Quebe
v. Ford Motor Co., 908 F. Supp. 446, 449 (W.D. Tex. 1995) (citing Milstead Supply Co. v. Casualty Ins. Co., 797 F.
               Case 5:20-cv-00756 Document 1 Filed 06/29/20 Page 3 of 5




    10. Defendant is incorporated under the laws of the state of Alabama and maintains its principle

        place of business in Colbert County, Alabama, located at 820 Mississippi St., Tuscumbia,

        Alabama 35674. Defendant is thus a citizen of Alabama.11

    B. Amount in Controversy

    11. The party seeking federal jurisdiction must prove by a preponderance of the evidence that

        the amount in controversy exceeds $75,000.00.12 The removing party may satisfy its burden

        by either (1) demonstrating that is “facially apparent” from the petition that the claim likely

        exceeds $75,000.00 or (2) “by setting forth the facts in controversy – preferably in the

        removal petition, but sometimes by affidavit – that support a finding of the requisite

        amount.”13

    12. Here, it is facially apparent from Plaintiff’s petition that the claims exceed $75,000.00.

        Specifically, Plaintiff makes a “Rule 47 Statement” indicating that it seeks monetary relief

        over $100,000 but not more than $200,000.14 And more specifically, Plaintiff claims

        Defendant owes $127,121.89.15

    13. Based on the foregoing, and on the face of Plaintiff’s Original Petition, the amount in

        controversy exceeds $75,000.00.

                                     Removal is Procedurally Proper

    14. This notice of removal is timely filed within thirty (30) days after service of process upon

        Defendant.16



Supp. 569, 571 (W.D.Tex 1992))(“When a party is a corporation, citizenship is determined by where the corporation
is incorporated and the location of the corporation’s principal place of business”).
11
   Id.
12
   Grant v. Chevron Phillips Chem. Co. L.P., 309 F.3d 864, 868 (5th Cir. 2002)
13
   Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
14
   See Exhibit A, Plaintiff’s Original Petition, “II. Rule 47 Statement” paragraph 2.
15
   See Exhibit A, Plaintiff’s Original Petition, “V. Facts” paragraph 9.
16
   See 28 U.S.C. § 1446 (b)(1), and Exhibit B, Citation, which is dated June 3, 2020.
                 Case 5:20-cv-00756 Document 1 Filed 06/29/20 Page 4 of 5




       15. Venue for the removal is proper in this Court under 28 U.S.C. § 1441 (a) because this

           District and Division of this Court embraces Kerr County, Texas, the place where the State

           Court suit was filed.17

       16. Pursuant to 28 U.S.C § 1446(a), all pleadings, process and orders served upon Defendant in

           the State Court action are attached herein as Exhibit A and Exhibit B.

       17. Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly provide a true and correct copy of

           this Notice of removal to Plaintiff and to the District Clerk of Kerr County, Texas.

                                             Prayer for Relief

       18. Defendant, Hi-Temp, Inc., prays that the Court accept jurisdiction over the State Court
           action for the reasons set forth herein, and grant any other such relief that it may show itself
           entitled to.




                                                        Respectfully submitted,

                                                        FREY & NAVARRO & WILKES, PLLC
                                                        750 E. Mulberry Avenue, Suite 550
                                                        San Antonio, Texas 78212
                                                        210-732-9800 Telephone
                                                        210-568-6871 Facsimile

                                                        By:_/s/ Jason Wilkes________________
                                                        JASON WILKES
                                                        Texas State Bar No. 24093368
                                                        jason@fnwlawfirm.com
                                                        ATTORNEY FOR DEFENDANT
                                                        HI-TEMP, INC.




17
     See Exhibit A & Exhibit B
            Case 5:20-cv-00756 Document 1 Filed 06/29/20 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on the following counsel this
___26th_____________ day of June 2020, pursuant to Rule 5 of the Federal Rules of Civil
Procedure, via email and via e-service in the State Court Proceeding:




                                               /s/ Jason Wilkes
                                               JASON WILKES


Nicholas J. Tamsma
Jennifer B. Rosenblatt
Rosenblatt Law Firm
16731 Huebner Road
San Antonio, Texas 78248
Counsel for Plaintiff
